Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 1 of 24




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:21-cv-325

  LAUNDRY FILMS, INC.,

            Plaintiff,

  v.

  DOES 1-14,

            Defendants.


                                COMPLAINT AND JURY DEMAND


            Plaintiff Laundry Films, Inc. (“Plaintiff”) file this Complaint against Defendants Does

  1-14 (“Defendants”) and alleges as follows:

                                 I.     NATURE OF THE ACTION

            1.      This matter arises under the United States Copyright Act of 1976, as

  amended, 17 U.S.C. §§ 101, et seq. (the “Copyright Act”).

            2.      The Plaintiff alleges that Defendants are liable for: (1) direct and

  contributory copyright infringement in violation of 17 U.S.C. §§ 106 and 501; and (2)

  violations under the Digital Millennium Copyright Act, 17 U.S.C. § 1202.

                                II.    JURISDICTION AND VENUE

            3.      This Court has subject matter jurisdiction over this action pursuant to 17

  U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question) and 28

  U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).



  20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 2 of 24




            4.   Defendants either reside in, solicit, transact, or are doing business within

  this jurisdiction, and have committed unlawful and tortious acts both within and outside

  this jurisdiction with the full knowledge that their acts would cause injury in this jurisdiction.

  As such, Defendants have sufficient contacts with this judicial district to permit the Court’s

  exercise of personal jurisdiction over them.

            5.   According to publicly available Whois/RDAP records provided by the

  website of the American Registry of Internet Numbers (“ARIN”), the Internet Protocol

  (“IP”) addresses of DOES 1-14 are assigned to the Colorado Internet Service Providers

  (“ISP”) Charter Communications, Inc. (“Charter”) and Private Internet Access (“PIA”).

            6.   Defendants DOES 1-11 and 14 used the Internet service of Charter and, as

  explained below, used said service of Charter to download, reproduce and distribute

  copies of Plaintiff’s copyright protected motion picture, thereby purposefully directing their

  tortious conduct at Colorado and thus this District.

            7.   Defendants DOES 12-13 registered for paid accounts for Virtual Private

  Network (“VPN”) service with PIA and, as explained below, used said VPN service of PIA

  to download, reproduce and distribute copies of Plaintiff’s copyright protected motion

  picture, thereby purposefully directing their tortious conduct at Colorado and thus this

  District.

            8.   When registering for VPN service with PIA, each of the Defendants 12-13

  agreed to be subject to jurisdiction of Courts in Colorado as shown below.




                                                  2
  20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 3 of 24




            9.    Plaintiff’s injuries arise out of Defendant's forum-related activities, namely

  Defendants’ infringements of Plaintiff’s Work at IP addresses in this District and/or

  controlled by an ISP in this District.

            10.   Further, Defendants 12-13 violated an express term of their registration

  agreement with PIA – distributing copyright protected content without the authority of

  owners such as the Plaintiff – as shown below.




                                                 3
  20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 4 of 24




            11.   Third party right holders, including Plaintiff, are third party beneficiaries to

  the registration agreement between PIA and Defendants 12-13. Indeed, the registration

  agreement expressly mentions third party rights and benefits to third parties including

  those of copyright holders intentionally and directly and third parties are the primary party

  in interest as shown below.




                                                  4
  20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 5 of 24




            12.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

  because: (a) all or a substantial part of the events or omissions giving rise to the claims

  occurred in this District; (b) the Defendants reside or resided, and therefore can or could

  be found, in this District; and/or (c) Defendants are subject to the court’s personal

  jurisdiction with respect to the present action. Additionally, venue is proper in this District

  pursuant 28 U.S.C. § 1400(a) (venue for copyright cases), because the Defendants or

  Defendants’ agents resides and/or can be found in this District.

                                        III.   PARTIES

                                        A. The Plaintiff
            13.   The Plaintiff is the owner of the copyrights in the screenplay and motion

                                                5
  20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 6 of 24




  picture for movie The Brass Teapot (“Work”), respectively, as shown in Exhibit “1”.

            14.   Plaintiff is a corporation organized under the laws of the State of California,

  having a principal office in Los Angeles, California.

            15.   Plaintiff’s Work, which is the feature film debut of award-winning female

  director Ramaa Mosely, tells the story of a couple that finds a magical brass teapot

  capable of providing money. The Work was nominated for the International Critics’

  Award (FIPRESCI) and Saturn Award.

                                          B. The Defendants

            16.   Upon information and belief, Defendants are individuals residing in

  Colorado.

            17.   Each Defendant registered for an account with a website known as YTS

  (“YTS website”) using an email address as shown in Exhibit “2”.

            18.   Each Defendant used said account to share a copy of the Work from an

  Internet Protocol (“IP”) address as shown in Exhibit “3” to Declaration of Daniel Arheidt

  (“Arheidt Decl.”).

            19.   The YTS website is currently accessible at YTS.MX and was previously

  accessible at YTS.AM, YTS.AG and YTS.LT.

            20.   The YTS website is known for distributing torrent files of copyright protected

  motion pictures.




                                                  6
  20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 7 of 24




                                       7
  20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 8 of 24




            21.   In stipulated judgments resolving lawsuits filed in the District of Hawaii, the

  operators of the YTS website, Senthil Segaran and Techmodo Limited, conceded that

  one or more third parties uploaded torrent files of various motion pictures to the YTS

  website and that the YTS website provided links for distributing the torrent files. See

  Venice PI, LLC et al. v. NGUYEN DINH MANH, et al., 1:19-cv-169-LEK-KJM, Doc. #77;

  Wicked Nevada, LLC vs. Senthil Vijay Segaran, 1:19-cv-413-SOM-KJM, Doc. #25; and

  HB Productions, Inc. vs. Senthil Vijay Segaran, 1:19-cv-389-ACK-KJM, Doc. #51.

            22.   The Defendants are members of a group of BitTorrent users or peers

  whose computers are collectively interconnected for the sharing of a particular unique

  file, otherwise known as a “swarm”. The particular file a BitTorrent swarm is associated

  with has a unique “hash” number and a file name.

            23.   Upon information and belief, Each of the Defendants received at least a

  first notice styled per 17 U.S.C. 512(a) of the Digital Millennium Copyright Act (“DMCA

  notice”) requesting the individual to stop infringement of a copyright protected Work via

  BitTorrent protocol.

            24.   Defendants used their YTS accounts to download a torrent file associated

  with the Work Brass Teapot.

            25.   Defendants used a BitTorrent Client to download, reproduce and share

  copies of the Work Brass Teapot under the file name “The Brass Teapot 2012 [BluRay]

  [720p] [YTS] [YIFY]” shortly thereafter from IP addresses associated with Colorado

  based ISPs as shown in Exhibit “3” of the Arheidt Decl.

            26.   Defendants DOES 12-13 used IP addresses provided by the VPN service

                                                  8
  20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 9 of 24




  of PIA to try to conceal their illicit activities while downloading, reproducing and

  distributing copies of Plaintiff’s Work.

            27.   Defendants have ignored communications from Plaintiff’s counsel via email

  requesting them to cease and desist their unlawful activity and pay a portion of Plaintiff’s

  damages.

            28.   The Colorado based ISP Charter Communications Inc. provides the

  Internet service for Defendants DOES 1-11 and 14 and the Colorado based ISP PIA

  provides the VPN Internet service used by Defendants DOES 12-13. The email provider

  Google provides the email service Defendants used to register for their accounts with

  YTS. Plaintiff intends to subpoena Google and these ISPs to learn the subscriber identity

  and IP address log information for Defendant DOES 1-14. Further discovery may be

  necessary in some circumstances to be certain of the identity of the proper Defendant.

  Plaintiff believes that information obtained in discovery will lead to the identification of

  each Defendants’ true names and permit the Plaintiff to amend this Complaint to state

  the same. Plaintiff further believes that the information obtained in discovery may lead

  to the identification of additional infringing parties to be added to this Complaint as

  Defendants.      Plaintiff will amend this Complaint to include the proper names and

  capacities when they have been determined. Plaintiff is informed and believes, and

  based thereon alleges, that the fictitiously named Defendants participated in and are

  responsible for the acts described in this Complaint and damages resulting therefrom.



                                        IV.   JOINDER

                                               9
  20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 10 of 24




             29.   Pursuant to Fed. R. Civ. P. 20(a)(2), each of the Defendants was properly

   joined because, as set forth in more detail below, the Plaintiff asserts that the

   infringement of its Work complained of herein by each of the Defendants was

   accomplished by the Defendants using the same YTS website; and there are common

   questions of law and fact. Moreover, the infringements of the Work complained of herein

   by each of the Defendants was part of a series of transactions over the course of a

   relatively short period of time, involving the exact same piece of the Work, and, upon

   information and belief, was accomplished by the Defendants acting in concert with each

   other.

                                V.     FACTUAL BACKGROUND

             A. The Plaintiff Owns the Copyrights to the Work
             30.   The Plaintiff is the owner of the copyrights in the Work. The Work is the

   subject of copyright registrations, and this action is brought pursuant to 17 U.S.C. § 411.

   See Exhibit “1”.

             31.   Defendants had notice of Plaintiff’s rights through at least the credits

   indicated in the content of the motion pictures which bore proper copyright notices.

             32.   Defendants also had notice of Plaintiff’s rights through general publication

   and advertising associated with the motion pictures, and packaging and copies, each of

   which bore a proper copyright notice.

             33.   The Work is a motion picture currently offered for sale in commerce.




                                                 10
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 11 of 24




             34.   For example, a Blu-ray copy of the Work was recently available for sale at

   the retail store Walmart for $12.56, a price which is reflective of the nationwide price at

   Walmart for the Work.




             35.   The YTS website provides torrent files, many including the name “YTS” in

   their file names, that can be used by a BitTorrent protocol client application to download

   copyright protected content, including Plaintiff’s Work.

             36.   Defendants used the YTS website to download the torrent file “The Brass

   Teapot 2012 [BluRay] [720p] [YTS] [YIFY]” associated with Plaintiff’s Work.

                                                11
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 12 of 24




             37.    The Defendants knew the torrent files they downloaded would be used to

   illegally download and share copies of the Work.

             38.    The YTS website displays, “WARNING! Download only with VPN…” and

   further information warning users that their IP address is being tracked by the ISP and

   encouraging them to protect themselves from expensive lawsuits by purchasing service

   from a VPN on its homepage. Upon information and belief, this warning has appeared

   on the YTS website since at least 2018.




             39.    The term of use of the YTS website explicitly prohibit individuals in the

   United States of America from accessing or using the YTS website. Upon information

   and belief, this restriction has been included in the terms of the YTS website since at

   least           October      of       2019.               See       Internet     Archive,

   https://web.archive.org/web/20191001181723/https://yts.lt/terms   [last   accessed     on

   September 25, 2020].




             B. Defendants Used BitTorrent To Infringe the Plaintiff’s Copyrights.

             40.    BitTorrent is one of the most common peer-to-peer file sharing protocols

   (in other words, set of computer rules) used for distributing large amounts of data.
                                                 12
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 13 of 24




             41.    The BitTorrent protocol’s popularity stems from its ability to distribute a

   large file without creating a heavy load on the source computer and network. In short, to

   reduce the load on the source computer, rather than downloading a file from a single

   source computer (one computer directly connected to another), the BitTorrent protocol

   allows users to join a "swarm" of host computers to download and upload from each

   other simultaneously (one computer connected to numerous computers).


             1. Defendants installed a BitTorrent Client onto his or her Computer.


             42.    A BitTorrent Client is a software program that implements the BitTorrent

   Protocol.       There are numerous such software programs which can be directly

   downloaded from the Internet.

             43.    Once installed on a computer, the BitTorrent Client serves as the user’s

   interface during the process of uploading and downloading data using the BitTorrent

   protocol.

             44.    Each of Defendants installed a BitTorrent Client onto his computer.

             2. The Initial Seed, Torrent, Hash and Tracker

             45.    A BitTorrent user that wants to upload the new file, known as an “initial

   seeder,” starts by creating a “torrent” descriptor file using, for example, the Client he or

   she installed onto his or her computer.

             46.    The initial user or seeder of a file used a process referred to as “ripping” to

   create a copy of motion pictures from either Blu-ray or legal streaming services.




                                                   13
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 14 of 24




             47.   The initial seeder often modifies the file title of the Work to include a

   wording such as “RARBG” or “YTS” in the title of the torrent files and file copies in order

   to enhance a reputation for the quality of his or her torrent files and attract users to his

   or her piracy website.

             48.   The Client takes the target computer file, the “initial seed,” here the

   copyrighted Work, and divides it into identically sized groups of bits known as “pieces.”

             49.   The Client then gives each one of the computer file’s pieces, in this case,

   pieces of the copyrighted Work, a random and unique alphanumeric identifier known as

   a “hash” and records these hash identifiers in the torrent file.

             50.   When another peer later receives a particular piece, the hash identifier for

   that piece is compared to the hash identifier recorded in the torrent file for that piece to

   test that the piece is error-free. In this way, the hash identifier works like an electronic

   fingerprint to identify the source and origin of the piece and that the piece is authentic

   and uncorrupted.

             51.   Torrent files also have an "announce" section, which specifies the URL

   (Uniform Resource Locator) of a “tracker,” and an "info" section, containing (suggested)

   names for the files, their lengths, the piece length used, and the hash identifier for each

   piece, all of which are used by Clients on peer computers to verify the integrity of the

   data they receive.

             52.   The “tracker” is a computer or set of computers that a torrent file specifies

   and to which the torrent file provides peers with the URL address(es).

             53.   The tracker computer or computers direct a peer user’s computer to other

                                                 14
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 15 of 24




   peer user’s computers that have particular pieces of the file, here the copyrighted Work,

   on them and facilitates the exchange of data among the computers.

             54.   Depending on the BitTorrent Client, a tracker can either be a dedicated

   computer (centralized tracking) or each peer can act as a tracker (decentralized

   tracking.)

             3. Torrent Sites

             55.   “Torrent sites” are websites that index torrent files that are currently being

   made available for copying and distribution by people using the BitTorrent protocol.

   There are numerous torrent websites including the YTS website.

             56.   Defendants went to torrent sites including the YTS website to upload and

   download Plaintiff’s copyrighted Work.

             4. The Peer Identification

             57.   The BitTorrent Client will assign an identification referred to as a Peer ID

   to the computer so that it can share content (here the copyrighted Work) with other peers.

             58.   Each Defendant was assigned a Peer ID by their BitTorrent client.

             5. Uploading and Downloading a Work Through a BitTorrent Swarm

             59.   Once the initial seeder has created a torrent and uploaded it onto one or

   more torrent sites, then other peers begin to download and upload the computer file to

   which the torrent is linked (here the copyrighted Work) using the BitTorrent protocol and

   BitTorrent Client that the peers installed on their computers.

             60.   The BitTorrent protocol causes the initial seeder’s computer to send

   different pieces of the computer file, here the copyrighted Work, to the peers seeking to

                                                 15
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 16 of 24




   download the computer file.

             61.   Once a peer receives a piece of the computer file, here a piece of the

   copyrighted Work, it starts transmitting that piece to the other peers.

             62.   In this way, all of the peers and seeders are working together in what is

   called a “swarm.”

             63.   Here, Defendants participated in a swarm and directly interacted and

   communicated with other members of that swarm through digital handshakes, the

   passing along of computer instructions, uploading and downloading, and by other types

   of transmissions.

             64.   In this way, and by way of example only, one initial seeder can create a

   torrent that breaks a movie up into hundreds or thousands of pieces saved in the form of

   a computer file, like the Work here, upload the torrent onto a torrent site, and deliver a

   different piece of the copyrighted Work to each of the peers. The recipient peers then

   automatically begin delivering the piece they just received to the other peers in the same

   swarm.

             65.   Once a peer has downloaded the full file, the BitTorrent Client reassembles

   the pieces and the peer is able to view the movie. Also, once a peer has downloaded the

   full file, that peer becomes known as “an additional seed,” because it continues to

   distribute the torrent file, here the copyrighted Work.

             6. The Plaintiff’s Computer Investigator Identified the Defendants’ IP

             Addresses as Participants in Swarms That Were Distributing Plaintiff’s

             Copyrighted Work.

                                                16
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 17 of 24




             66.    Maverickeye UG (“MEU”) identifies the IP addresses that are being used

   by those people that are using the BitTorrent protocol and the Internet to reproduce,

   distribute, display or perform the Plaintiff’s copyrighted Work.

             67.    MEU used forensic software to enable the scanning of peer-to-peer

   networks for the presence of infringing transactions.

             68.    MEU extracted the resulting data emanating from the investigation,

   reviewed the evidence logs, and isolated the transactions and the IP addresses

   associated therewith for the files identified by the SHA-1 hash value of the Unique Hash

   Number.

             69.    The IP addresses, Unique Hash Numbers, and hit dates contained in

   Exhibit 3 accurately reflect what is contained in the evidence logs.

             70.    The logged information in Exhibit 3 to the Arheidt decl. show that

   Defendants copied pieces of the Plaintiff’s copyrighted Work identified by the Unique

   Hash Numbers.

             C. Defendants knew the Copyright Management Information included in the

             files they distributed to other peers had been removed or altered without the

             authority of Plaintiff.

             71.    A legitimate file copy of the Work includes copyright management

   information (“CMI”) indicating the title.

             72.    The initial seeder of the infringing file copies of Plaintiff’s Work added the

   wording “YTS” to the file title to “brand” the quality of piracy files he or she released and

   attract further traffic to the YTS website.

                                                   17
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 18 of 24




             73.   The word YTS is not included in the file title of legitimate copies or streams

   of the Plaintiff’s Work. The initial seeders of the Work altered the title to falsely include

   the words “YTS” in the CMI.

             74.   The file copies Defendants distributed to other peers in the Swarm included

   the altered CMI in the file title.

             75.   Defendants knew that the website from which they obtained their torrent

   files was distributing illegal copies of the Work.

             76.   Defendants knew that YTS was not the author of Plaintiff’s Work.

             77.   Defendants knew that YTS was not a licensed distributor of Plaintiff’s Work.

   Indeed, the YTS website includes a warning to this effect.

             78.   Defendants knew that the CMI that included YTS in the file names was

   false.

             79.   Defendants knew that the file copies of the Work that they distributed to

   other peers in the Swarm included the altered CMI without the authority of Plaintiff.

             80.   Defendants knew that the CMI in the title they distributed to other peers in

   the Swarm included the altered CMI without the authority of Plaintiff.

             81.   Defendants knew that the false or altered CMI in the titles would induce,

   enable, facility or conceal infringements of the Work when they distributed the false CMI,

   altered CMI or Work including the false or altered CMI.

             82.   Namely, Defendants knew that other recipients would see the file titles and

   use the altered CMI to go to the website such as YTS from where the torrent files

   originated to obtained unlicensed copies of the Work

                                                 18
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 19 of 24




             83.   By providing the website in the altered CMI to others, Defendants induced,

   enabled and facilitated further infringements of the Work.


                                   VI. FIRST CLAIM FOR RELIEF
                                  (Direct Copyright Infringement)

             84.   Plaintiff re-alleges and incorporates by reference the allegations contained

   in each of the foregoing paragraphs.

             85.   Plaintiff is the registered copyright owner of the Work which contains an

   original work of authorship.

             86.   Defendants copied the constituent elements of the copyright protected

   Work The Brass Teapot.

             87.   Defendants also publicly performed and displayed the copyright protected

   Work.

             88.   By participating in the BitTorrent swarms with others, Defendants

   distributed at least a piece of each of the copyright protected Work to others.

             89.   Plaintiff did not authorize, permit, or provide consent to Defendants to copy,

   reproduce, distribute, publicly perform, or display its Work.

             90.   As a result of the foregoing, Defendants violated the Plaintiff’s exclusive

   rights to reproduce the Work in copies, in violation of 17 U.S.C. §§ 106(1) and 501.

             91.   As a result of the foregoing, Defendants violated the Plaintiff’s exclusive

   rights to distribute copies of the Work in copies, in violation of 17 U.S.C. §§ 106(3) and

   501.

             92.   As a result of the foregoing, Defendants violated the Plaintiff’s exclusive

                                                  19
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 20 of 24




   rights to perform the Work publicly, in violation of 17 U.S.C. §§ 106(4) and 501.

             93.    Defendants’ infringements were committed “willfully” within the meaning of

   17 U.S.C. § 504(c)(2).

             94.    The Plaintiff has suffered damages that were proximately caused by each

   of the Defendants’ copyright infringements including, but not limited to lost sales, price

   erosion, and a diminution of the value of its copyright.

                                     VIII. SECOND CLAIM FOR RELIEF
                    (Contributory Copyright Infringement based upon participation in the
                                             BitTorrent Swarm)

             95.    Plaintiff re-alleges and incorporates by reference the allegations contained

   in each of the foregoing paragraphs.

             96.    By participating in the BitTorrent swarms with others, Defendants induced,

   caused or materially contributed to the infringing conduct of the copyright protected Work

   The Brass Teapot by others.

             97.    Plaintiff did not authorize, permit, or provide consent to the Defendants

   inducing, causing, or materially contributing to the infringing conduct of others.

             98.    Defendants knew or should have known that the other BitTorrent users in

   a swarm with them were directly infringing the Plaintiff’s copyrighted Work by copying

   constituent elements of the registered Work that are original. Indeed, Defendants directly

   participated in and therefore materially contributed to others’ infringing activities.

             99.    The Defendants’ infringements were committed “willfully” within the

   meaning of 17 U.S.C. § 504(c)(2).

             100.   By engaging in the contributory infringement alleged in this Complaint, the

                                                  20
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 21 of 24




   Defendants deprived not only the producers of the Work from income that could have

   been derived when the respective film was shown in public theaters and offered for sale

   or rental, but also all persons involved in the production and marketing of this film,

   numerous owners of local theaters and retail outlets and their employees, and, ultimately,

   the local economy. The Defendants’ misconduct therefore offends public policy.

                                       VIII. THIRD CLAIM FOR RELIEF

                               (Digital Millennium Copyright Act Violations)

             101.   Plaintiff re-alleges and incorporates by reference the allegations contained

   in each of the foregoing paragraphs.

             102.   Defendants knowingly and with the intent to induce, enable, facilitate, or

   conceal infringement of the copyright protected Work The Brass Teapot distributed

   copyright management information (“CMI”) that falsely included the wording “YTS” in

   violation of 17 U.S.C. § 1202(a)(2).

             103.   Defendants, without the authority of Plaintiff, or the law, distributed removed

   or altered CMI knowing that the CMI had been removed or altered to include the wording

   “YTS” without the authority of Plaintiff and knowing, or having reasonable grounds to

   know, that it will induce, enable, facilitate, or conceal infringement of copyright protected

   Work The Brass Teapot in violation of 17 U.S.C. § 1202(b)(2).

             104.   Defendants, without the authority of Plaintiff, or the law, distributed Plaintiff’s

   Copyright protected Work The Brass Teapot knowing that the CMI had been removed or

   altered to include the wording “YTS”, and knowing, or having reasonable grounds to know,



                                                    21
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 22 of 24




   that it will induce, enable, facilitate, or conceal infringement of the copyright protected

   Work in violation of 17 U.S.C. § 1202(b)(3).

             105.   Particularly, the Defendants knew that the CMI in the file names of the

   pieces had been altered to include the wording “YTS”.

             106.   Particularly, the Defendants distributed the file names that included CMI that

   had been altered to include the wording “YTS”.

             107.   Defendants knew that the wording “YTS” originated from the notorious

   movie piracy website for which each had registered accounts.

             108.   Defendants’ acts constitute violations under the Digital Millennium

   Copyright Act, 17 U.S.C. § 1202.

             109.   Plaintiff is entitled to an injunction to prevent Defendants from engaging in

   further violations of 17 U.S.C. § 1202.

             110.   Plaintiff is entitled to recover from Defendants the actual damages suffered

   by Plaintiff and any profits Defendants have obtained as a result of their wrongful acts

   that are not taken into account in computing the actual damages. Plaintiff is currently

   unable to ascertain the full extent of the profits Defendants have realized by their

   violations of 17 U.S.C. § 1202.

             111.   Plaintiff is entitled to elect to recover from Defendants statutory damages

   for their violations of 17 U.S.C. § 1202.

             112.   Plaintiff is further entitled to costs and reasonable attorneys’ fees.


                                       PRAYER FOR RELIEF

             WHEREFORE, the Plaintiff respectfully requests that this Court:
                                              22
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 23 of 24




             (A) enter permanent injunctions enjoining Defendants from continuing to directly

   infringe and contribute to infringement of the Plaintiff’s copyrighted Work;

             (B) enter an order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a) that

   any service provider providing service for Defendants which they used to infringe

   Plaintiff’s Work immediately cease said service;

             (C) award the Plaintiff its actual damages from the copyright infringements and

   Defendant’s profits in such amount as may be found; alternatively, at Plaintiff’s election,

   for statutory damages per Work pursuant to 17 U.S.C. § 504(a) and (c);

             (D) award the Plaintiff its actual damages from the DMCA violations and

   Defendants’ profits in such amount as may be found; or, in the alternative, at Plaintiff’s

   election, for statutory damages per DMCA violation pursuant to 17 U.S.C. § 1203(c) for

   violations of 17 U.S.C. § 1202;

             (E) award the Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

   U.S.C. § 505; and

             (F) grant the Plaintiff any and all other and further relief that this Court deems just

   and proper.

             The Plaintiff hereby demands a trial by jury on all issues properly triable by jury.


   DATED: Kailua-Kona, Hawaii, February 2, 2021.



   /s/ Kerry S. Culpepper
   Kerry S. Culpepper
   CULPEPPER IP, LLLC
   75-170 Hualalai Road, Suite B204
   Kailua-Kona, Hawaii 96740
                                                   23
   20-025C
Case 1:21-cv-00325-MSK-MEH Document 1 Filed 02/02/21 USDC Colorado Page 24 of 24




   Telephone: (808) 464-4047
   Facsimile: (202) 204-5181
   E-Mail:       kculpepper@culpepperip.com
   Attorney for Plaintiff Laundry Films, Inc.




                                            24
   20-025C
